DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 4, 7-14 and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al., US 2021/0158151 A1 (Wang hereinafter).
Here is how the reference teaches the claims.
Regarding claim 1, Wang discloses a method for wireless communication at a user equipment (UE) (FIG. 1 illustrates an example environment 100 which includes a user equipment 110 (UE 110) that can communicate with base stations 120 (illustrated as base stations 121 and 122) through one or more wireless communication links 130 (wireless link 130), illustrated as wireless links 131 and 132; see Wang, paragraph [0031]), comprising:
receiving, from a base station, a request for a parameter associated with the UE (For instance, the base station 120 receives UE capabilities from one or more UEs in the targeted group of UEs in response to sending a request for UE capabilities; see Wang, paragraph [0168], i.e., base station sends a request for UE capabilities to the targeted group of UEs and receives UE capabilities information in response);
transmitting, to the base station, a report indicating the requested parameter in response to receiving the request (see Wang, Fig. 13, step 1305. Also see paragraph [0168], “At 1305, the base station 120 optionally receives metrics and/or UE capabilities from the UE(s) 110, where the UE(s) in FIG. 13 correspond to a targeted group of UEs, such as the targeted group of UEs 1110 as illustrated in FIG. 11 or the targeted group of UEs 1206 as illustrated in FIG. 12”);
receiving, from the base station, a customized function block based at least in part on the transmitting the report (see Wang, Fig. 13, step 1325. Also see paragraph [0173], “At 1320, the base station 120 optionally communicates the configuration of the DNN to the UE(s) 110 at 1325”. Also see paragraph [0120], “At 910, the base station 120 transmits the neural network table to the UE 110” and paragraph [0038], “Accordingly, the neural network table 216 includes any combination of NN formation configuration elements (e.g., architecture and/or parameter configurations) that can be used to create a NN formation configuration ( e.g., a combination of one or more NN formation configuration elements) that defines and/or forms a DNN”), the customized function block comprising one or more functions to be performed by the UE (The UE neural network manager 218 accesses the neural network table 216, such as by way of an index value, and forms a DNN using the NN formation configuration elements specified by a NN formation configuration. In implementations, UE neural network manager forms multiple DNNs to process wireless communications (e.g., downlink communications and/or uplink communications exchanged with the base station 120); see Wang, paragraph [0039]), wherein the customized function block associated with a cluster of UEs including the UE (the base station transmits multiple neural network tables to the UE, with a respective processing assignment designated for each neural network table. In some implementations, the base station 120 broadcasts the neural network table(s) to a group of UEs. Other times, the base station 120 transmits a VE-dedicated neural network table to the UE 110; see Wang, paragraph [0120]); and
processing one or more signals at the UE based at least in part on the received customized function block (see Wang, Fig. 13, step 1340. Also see paragraph [0175], “Afterwards, at 1340, the base station 120 and the UE 110 process broadcast or multicast communications using the DNNs, such as that described with reference to FIGS. 11 and 12”).
Regarding claim 4, Wang discloses further comprising:
receiving, from the base station, an updated customized function block (see Wang, Fig. 13, step 1325. Also see paragraph [0173], “At 1320, the base station 120 optionally communicates the configuration of the DNN to the UE(s) 110 at 1325”), wherein the updated customized function block comprises a default function block and is based at least in part on the requested parameter associated with the UE (see Wang, Fig. 15, steps 1520 and 1525); and
processing a second signal at the UE based at least in part on the updated customized function block (see Wang, Fig. 15, steps 1535).
Regarding claim 7, Wang discloses further comprising:
measuring the requested parameter associated with the UE based at least in part on receiving the request (At 1510, the base station 120 receives feedback from at least one UE in the targeted group of UEs. For example, the UE 110 communicates one or more metrics, such as BLER, SINR, CQI feedback, or a packet loss rate.; see Wang, paragraph [0188]); and including the requested parameter in the report based at least in part on the measuring (At 1525, the base station 120 communicates the modification to the UE(s) 110. In some implementations, the base station communicates identical modifications to each of the UEs in the targeted group of UEs; see Wang, paragraph [0191]).
Regarding claim 8, Wang discloses wherein receiving the request for the parameter comprises:
receiving the request via at least one of a downlink control information, a radio resource control signal, a medium access control (MAC) control element, or a combination thereof (At 1510, the base station 120 receives feedback from at least one UE in the targeted group of UEs. For example, the UE 110 communicates one or more metrics, such as BLER, SINR, CQI feedback, or a packet loss rate; see Wang, paragraph [0188]. Also see paragraph [0032], “The base stations 120 communicate with the user equipment 110 using the wireless links 131 and 132, which may be implemented as any suitable type of wireless link. The wireless links 131 and 132 include control and data communication, such as downlink of data and control information communicated from the base stations 120 to the user equipment 110, uplink of other data and control information communicated from the user equipment 110 to the base stations 120, or both”).
Regarding claim 9, Wang discloses wherein transmitting the report indicating the requested parameter (At 1525, the base station 120 communicates the modification to the UE(s) 110. In some implementations, the base station communicates identical modifications to each of the UEs in the targeted group of UEs; see Wang, paragraph [0191]) comprises:
transmitting the report indicating the requested parameter via at least one of a medium access control (MAC) control element, an uplink control information, a physical uplink shared channel, or a combination thereof (The base stations 120 communicate with the user equipment 110 using the wireless links 131 and 132, which may be implemented as any suitable type of wireless link. The wireless links 131 and 132 include control and data communication, such as downlink of data and control information communicated from the base stations 120 to the user equipment 110, uplink of other data and control information communicated from the user equipment 110 to the base stations 120, or both; see Wang, paragraph [0032]).
Regarding claim 10, Wang discloses wherein the requested parameter comprises at least one of a location associated with the UE, a brand associated with the UE, a modem type associated with the UE, an antenna panel number associated with the UE, an antenna configuration associated with the UE, or a combination thereof (Alternately or additionally, the network entity receives information that characterizes a current operating environment, such as UE capabilities, a base station type ( e.g., eNB, gNB, or ng-eNB), or a power mode. In some scenarios, the network entity receives feedback related to the mobility of a UE, such as location change information; see Wang, paragraph [0208]).
Regarding claim 11, Wang discloses wherein processing the one or more signals at the UE comprises:
performing, at the UE, an operation associated with the one or more signals, the operation comprising at least one of a channel estimation, a channel state information compression, a coding, a decoding, or a combination thereof (In a similar manner, the DNNs 514 in receiver block 512 perform receiver processing chain functionality (e.g., demodulating stage, decoding stage); see Wang, paragraph [0090]. Also see paragraph [0091], “Some implementations process communication exchanges over the wireless communication system using multiple DNNs, where each DNN has a respective purpose (e.g., uplink processing, downlink processing, uplink encoding processing, downlink decoding processing, etc .)”).
Regarding claim 12, Wang discloses wherein receiving the customized function block comprises:
receiving the customized function block via at least one of a physical downlink shared channel, a radio resource control signal, a downlink control information, or a combination thereof (At 715, the base station 120 communicates the neural network formation configuration to the UE 110. Alternately or additionally, the core network server 302 communicates the neural network formation configuration to the base station 120, and the base station 120 forwards the neural network formation configuration to the UE 110; see Wang, paragraph [0104]. Also see paragraph [0032], “The base stations 120 communicate with the user equipment 110 using the wireless links 131 and 132, which may be implemented as any suitable type of wireless link. The wireless links 131 and 132 include control and data communication, such as downlink of data and control information communicated from the base stations 120 to the user equipment 110, uplink of other data and control information communicated from the user equipment 110 to the base stations 120, or both”).
Regarding claim 13, Wang discloses wherein the customized function block comprises a pre-trained customized function block for a cluster of UEs associated with the requested parameter (In some implementations, the neural network table includes input characteristics for each NN formation configuration element and/or NN formation configuration, where the input characteristics describe properties about the training data used to generate the NN formation configuration element and/or NN formation configuration as further described; see Wang, paragraph [0038]).
Regarding claim 14, Wang discloses wherein the customized function block comprises a function block customized using at least one of a neural network algorithm, an artificial intelligence algorithm, a reinforcement learning algorithm, or a combination thereof (In implementations, a network entity determines a configuration of a deep neural network (DNN) for processing broadcast or multicast communications transmitted over a wireless communication system, where the communications are directed to a targeted group of user equipments (UEs); see Wang, paragraph [0003]). 
Regarding claim 27, Wang discloses an apparatus for wireless communication at a user equipment (UE) (FIG. 2 illustrates an example device diagram 200 of the user equipment 110; see Wang, paragraph [0035]), comprising:
a processor,
memory coupled with the processor (The user equipment 110 also includes processor(s) 210 and computer-readable storage media 212 (CRM 212); see Wang, paragraph [0037]); and
instructions stored in the memory and executable by the processor (Some operations of the example methods may be described in the general context of executable instructions stored on computer-readable storage memory that is local and/or remote to a computer processing system, and implementations can include software applications, programs, functions, and the like; see Wang, paragraph [0200]) to cause the
apparatus to:
receive, from a base station, a request for a parameter associated with the UE (For instance, the base station 120 receives UE capabilities from one or more UEs in the targeted group of UEs in response to sending a request for UE capabilities; see Wang, paragraph [0168], i.e., base station sends a request for UE capabilities to the targeted group of UEs and receives UE capabilities information in response);
transmit, to the base station, a report indicating the requested parameter in response to receiving the request (see Wang, Fig. 13, step 1305. Also see paragraph [0168], “At 1305, the base station 120 optionally receives metrics and/or UE capabilities from the UE(s) 110, where the UE(s) in FIG. 13 correspond to a targeted group of UEs, such as the targeted group of UEs 1110 as illustrated in FIG. 11 or the targeted group of UEs 1206 as illustrated in FIG. 12”);
receive, from the base station, a customized function block based at least in part on the transmitting the report (see Wang, Fig. 13, step 1325. Also see paragraph [0173], “At 1320, the base station 120 optionally communicates the configuration of the DNN to the UE(s) 110 at 1325”. Also see paragraph [0120], “At 910, the base station 120 transmits the neural network table to the UE 110” and paragraph [0038], “Accordingly, the neural network table 216 includes any combination of NN formation configuration elements (e.g., architecture and/or parameter configurations) that can be used to create a NN formation configuration ( e.g., a combination of one or more NN formation configuration elements) that defines and/or forms a DNN”), the customized function block comprising one or more functions to be performed by the UE (The UE neural network manager 218 accesses the neural network table 216, such as by way of an index value, and forms a DNN using the NN formation configuration elements specified by a NN formation configuration. In implementations, UE neural network manager forms multiple DNNs to process wireless communications (e.g., downlink communications and/or uplink communications exchanged with the base station 120); see Wang, paragraph [0039]), wherein the customized function block associated with a cluster of UEs including the UE (The UE neural network manager 218 accesses the neural network table 216, such as by way of an index value, and forms a DNN using the NN formation configuration elements specified by a NN formation configuration. In implementations, UE neural network manager forms multiple DNNs to process wireless communications (e.g., downlink communications and/or uplink communications exchanged with the base station 120); see Wang, paragraph [0039]); and
process one or more signals at the UE based at least in part on the received customized function block (see Wang, Fig. 13, step 1340. Also see paragraph [0175], “Afterwards, at 1340, the base station 120 and the UE 110 process broadcast or multicast communications using the DNNs, such as that described with reference to FIGS. 11 and 12”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 2, 3 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2021/0158151 A1 (Wang hereinafter), in view of Tullberg et al., US 2022/0078637 A1 (Tullberg hereinafter).
Here is how the references teach the claims.
Regarding claim 2, 3 and 28, Wang discloses the method of claim 1 and the apparatus of claim 27. 
Regarding claims 2 and 28, Wang further discloses  wherein the UE is included in a cluster of UEs associated with the same customized function block (In implementations, a network entity determines a configuration of a deep neural network (DNN) for processing broadcast or multicast communications transmitted over a wireless communication system, where the communications are directed to a targeted group of user equipments (UEs) … In implementations, the network entity forms a common DNN to process and/or propagate the broadcast or multicast communications to the targeted group of UEs; see Wang, paragraph [0003]),
Wang does not explicitly disclose the following features.
Regarding claim 2, and further comprising:
receiving, from the base station and after receiving the customized function block, a second request for an additional parameter associated with the UE; and
transmitting, to the base station, a second report indicating the additional parameter based at least in part on receiving the second request.
Regarding claim 3, further comprising:
receiving, from the base station, an updated customized function block, wherein the updated customized function block is based at least in part on the additional parameter associated with the UE; and
processing a second signal at the UE based at least in part on the updated customized function block.
Regarding claim 28, and wherein the instructions are further executable by the processor to cause the apparatus to:
receive, from the base station and after receiving the customized function block, a second request for an additional parameter associated with the UE; and
transmit, to the base station, a second report indicating the additional parameter based at least in part on receiving the second request.
In the same field of endeavor (e.g., communication system) Tullberg discloses a method related to updating of first instance of a machine learning model that comprises the following features.
Regarding claim 2, and further comprising:
receiving, from the base station and after receiving the customized function block, a second request for an additional parameter associated with the UE (Further, the network node 110, 130, 143 may transmit the request for the information when it expects that a change in performance of the wireless communications system 10 is significant, e.g. above a threshold value, and one or more parameters of the first and/or second instances may need to be updated. In other words, the network node 110, 130, 143 may transmit the request when system performance or other information indicates a significant difference in the prediction performance unless parameter update is performed; see Tullberg, paragraph [0086]. Also see paragraph [0083], “In order to be able to perform remote machine learning, the network node 110, 130, 143 may transmit a request for information relating to a prediction of at least one operation of the wireless device 120 and of at least one result of the operation to the wireless device 120”); and
transmitting, to the base station, a second report indicating the additional parameter based at least in part on receiving the second request (The network node 110, 130, 143 receives, from the wireless device 120, information relating to at least one prediction of an operation of the wireless device 120 and to at least one result of the operation; see Tullberg, paragraph [0088]).
Regarding claim 3, further comprising:
receiving, from the base station, an updated customized function block (On reception of the one or more training differences, the network node 110, 130, 143 trains the second instance of the machine learning model based on the received one or more training differences. Information relating to the updated second instance of the machine learning model is then transmitted back to the wireless device 120, whereby the wireless device 120 may update the first instance of the machine learning model; see Tullberg, paragraph [0077]), wherein the updated customized function block is based at least in part on the additional parameter associated with the UE (Based on the machine learning performed by the network node 110, the network node 110 may inform the wireless device 120 about one or more parameters that have been updated in the second instance of the machine learning model; see Tullberg, paragraph [0079]); and
processing a second signal at the UE based at least in part on the updated customized function block (When in receipt of such information, the wireless device 120 may update its version of the machine learning model, i.e. the first instance of the machine learning model; see Tullberg, paragraph [0079]).
Regarding claim 28, and wherein the instructions are further executable by the processor to cause the apparatus to:
receive, from the base station and after receiving the customized function block, a second request for an additional parameter associated with the UE (Further, the network node 110, 130, 143 may transmit the request for the information when it expects that a change in performance of the wireless communications system 10 is significant, e.g. above a threshold value, and one or more parameters of the first and/or second instances may need to be updated. In other words, the network node 110, 130, 143 may transmit the request when system performance or other information indicates a significant difference in the prediction performance unless parameter update is performed; see Tullberg, paragraph [0086]. Also see paragraph [0083], “In order to be able to perform remote machine learning, the network node 110, 130, 143 may transmit a request for information relating to a prediction of at least one operation of the wireless device 120 and of at least one result of the operation to the wireless device 120”); and
transmit, to the base station, a second report indicating the additional parameter based at least in part on receiving the second request (The network node 110, 130, 143 receives, from the wireless device 120, information relating to at least one prediction of an operation of the wireless device 120 and to at least one result of the operation; see Tullberg, paragraph [0088]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Tullberg regarding updating of first instance of a machine learning model into the method related to machine-learning architectures of Wang. The motivation to do so is to improve the performance in a wireless communications system (see Tullberg, abstract and paragraph [0012]).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2021/0158151 A1 (Wang hereinafter), in view of Tran, US 2020/0364187 A1 (Tran hereinafter).
Here is how the references teach the claims.
Regarding claims 5 and 6, Wang discloses the method of claim 1. Wang does not explicitly disclose the following features.
Regarding claim 5, further comprising:
receiving, from the base station, a second request to perform a handover to a second base station; and
performing the handover to the second base station in response to receiving the second request.
Regarding claim 6, further comprising:
receiving, from the second base station, at least one of the customized function block or an updated customized function block based at least in part on performing the handover.
In the same field of endeavor (e.g., communication system) Tran discloses a method related to block chain in a cellular communication system that comprises the following features.
Regarding claim 5, further comprising:
receiving, from the base station, a second request to perform a handover to a second base station (In some instances, the operation 606 can include establishing a communication for the UE at a first radio access network (RAN) utilizing the first user plane. The neural network can receive an indication of a handover request; see Tran, paragraph [0299]); and
performing the handover to the second base station in response to receiving the second request (The neural network plane can provide a second selection of at least one second user plane based at least in part on the handover request and the utilization information. For example, the at least one second user plane can include user planes suitable and available to facilitate a communication with the UE. In some instances, the above operations can be repeated as a UE moves about an environment (and/or in response to initiate a handover based on UPF maintenance, for example). That is, the operations can be repeated continuously or periodically to determine a user plane to facilitate a communication while balancing a load of the user planes; see Tran, paragraph [0299]).
Regarding claim 6, further comprising:
receiving, from the second base station, at least one of the customized function block or an updated customized function block based at least in part on performing the handover (When the system has determined that the signal source is an existing user, the system determines when a hand-off is required. In some embodiments of the present invention the UE requests hand-offs while in other embodiments, the neural network plane determines when a hand-off is necessary; see Tran, paragraph [0224]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Tran regarding to block chain in a cellular communication system into the method related to machine-learning architectures of Wang. The motivation to do so is to use learning machines or neural networks to improve performance (see Tran, paragraph [0274]).

Claim(s) 15, 22-26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2021/0158151 A1 (Wang hereinafter), in view of disclosed prior art Aziz et al., EP 2,384,049 A1 (Aziz hereinafter).
Here is how the references teach the claims.
Regarding claim 15, Wang discloses a method for wireless communication at a base station (FIG. 2 illustrates an example device diagram 200 of the user equipment 110 and one of the base stations 120; see Wang, paragraph [0035]), comprising:
identifying one or more parameters associated with a user equipment (UE) (At 915, the base station 120 identifies a neural network formation configuration to use in processing communications; see Wang, paragraph [0121]. Also see paragraph [0202], “As another example, the network entity (e.g., base station 120) determines the configuration of one or more DNNs (e.g., at 710, at 915), such as a first configuration for a BS-side DNN and a second configuration for a UE-side DNN that performs complementary operations to one another”); … determining a customized function block based at least in part on classifying the UE into the cluster of UEs (see Wang, Fig. 13, step 1315. Also see paragraph [0170], “In response to determining to transmit the broadcast or multicast communications, the base station 120 (by way of the BS neural network manager 268, an E2E ML controller implemented by the base station, and/or a network-slice manager implemented by the base station) determines a configuration of a DNN for processing the communications at 1315”. Also see paragraph [0121], “the base station determines a neural network formation configuration to use in processing the communications by selecting a combination of neural network formation architecture elements, such as that described at 710 of FIG. 7, by analyzing any combination of information, such as a channel type being processed by a deep neural network (e.g., downlink, uplink, data, control, etc.), transmission medium properties ( e.g., power measurements, signal-to-interference-plus noise ratio (SINR) measurements, channel quality indicator (CQI) measurements), encoding schemes, UE capabilities, BS capabilities, and so forth”), the customized function block comprising one or more functions to be performed by the UE (The UE neural network manager 218 accesses the neural network table 216, such as by way of an index value, and forms a DNN using the NN formation configuration elements specified by a NN formation configuration. In implementations, UE neural network manager forms multiple DNNs to process wireless communications (e.g., downlink communications and/or uplink communications exchanged with the base station 120); see Wang, paragraph [0039]), wherein the customized function block associated with a cluster of UEs (the base station transmits multiple neural network tables to the UE, with a respective processing assignment designated for each neural network table. In some implementations, the base station 120 broadcasts the neural network table(s) to a group of UEs. Other times, the base station 120 transmits a UE-dedicated neural network table to the UE 110; see Wang, paragraph [0120]); and
transmitting, to the UE, the customized function block based at least in part on determining the customized function block (see Wang, Fig. 13, step 1325. Also see paragraph [0173], “At 1320, the base station 120 optionally communicates the configuration of the DNN to the UE(s) 110 at 1325”. Also see paragraph [0120], “At 910, the base station 120 transmits the neural network table to the UE 110” and paragraph [0038], “Accordingly, the neural network table 216 includes any combination of NN formation configuration elements (e.g., architecture and/or parameter configurations) that can be used to create a NN formation configuration ( e.g., a combination of one or more NN formation configuration elements) that defines and/or forms a DNN”).
Regarding claim 29, Wang discloses an apparatus for wireless communication at a base station (FIG. 2 illustrates an example device diagram 200 of the user equipment 110 and one of the base stations 120; see Wang, paragraph [0035]), comprising:
a processor (see Wang, Fig. 2, element 260 “Processor(s)),
memory coupled with the processor (The base station 120 also include processor(s) 260 and computer-readable storage media 262 (CRM 262); see Wang, paragraph [0041]); and
instructions stored in the memory and executable by the processor to cause the apparatus to (The device data 264 includes network scheduling data, radio resource management data, beamforming codebooks, applications, and/or an operating system of the base station 120, which are executable by processor(s) 260 to enable communication with the user equipment 110; see Wang, paragraph [0041]):
identify one or more parameters associated with a user equipment (UE) (At 915, the base station 120 identifies a neural network formation configuration to use in processing communications; see Wang, paragraph [0121]. Also see paragraph [0202], “As another example, the network entity (e.g., base station 120) determines the configuration of one or more DNNs (e.g., at 710, at 915), such as a first configuration for a BS-side DNN and a second configuration for a UE-side DNN that performs complementary operations to one another”); … determine a customized function block based at least in part on classifying the UE into the cluster of UEs (see Wang, Fig. 13, step 1315. Also see paragraph [0170], “In response to determining to transmit the broadcast or multicast communications, the base station 120 (by way of the BS neural network manager 268, an E2E ML controller implemented by the base station, and/or a network-slice manager implemented by the base station) determines a configuration of a DNN for processing the communications at 1315”. Also see paragraph [0121], “the base station determines a neural network formation configuration to use in processing the communications by selecting a combination of neural network formation architecture elements, such as that described at 710 of FIG. 7, by analyzing any combination of information, such as a channel type being processed by a deep neural network (e.g., downlink, uplink, data, control, etc.), transmission medium properties ( e.g., power measurements, signal-to-interference-plus noise ratio (SINR) measurements, channel quality indicator (CQI) measurements), encoding schemes, UE capabilities, BS capabilities, and so forth”), the customized function block comprising one or more functions to be performed by the UE (The UE neural network manager 218 accesses the neural network table 216, such as by way of an index value, and forms a DNN using the NN formation configuration elements specified by a NN formation configuration. In implementations, UE neural network manager forms multiple DNNs to process wireless communications (e.g., downlink communications and/or uplink communications exchanged with the base station 120); see Wang, paragraph [0039]), wherein the customized function block associated with a cluster of UEs (the base station transmits multiple neural network tables to the UE, with a respective processing assignment designated for each neural network table. In some implementations, the base station 120 broadcasts the neural network table(s) to a group of UEs. Other times, the base station 120 transmits a UE-dedicated neural network table to the UE 110; see Wang, paragraph [0120]); and
transmit, to the UE, the customized function block based at least in part on determining the customized function block (see Wang, Fig. 13, step 1325. Also see paragraph [0173], “At 1320, the base station 120 optionally communicates the configuration of the DNN to the UE(s) 110 at 1325”. Also see paragraph [0120], “At 910, the base station 120 transmits the neural network table to the UE 110” and paragraph [0038], “Accordingly, the neural network table 216 includes any combination of NN formation configuration elements (e.g., architecture and/or parameter configurations) that can be used to create a NN formation configuration ( e.g., a combination of one or more NN formation configuration elements) that defines and/or forms a DNN”).
Regarding claims 15 and 29, Wang does not explicitly disclose classifying the UE into a cluster of UEs based at least in part on identifying the one or more parameters. In the same field of endeavor (e.g., communication system) Aziz discloses a method related to transmission of signalling information between a base station and a cluster of mobile devices that comprises classifying the UE into a cluster of UEs based at least in part on identifying the one or more parameters (The basic idea of the invention is that a clustering of mobile devices is performed which results in a cluster of mobile devices with similar properties, like e.g. similar locations and/or velocities; see Aziz, paragraph [0008]. Also see paragraph [0021], “In order to perform the above-described clustering in a base station, the necessary information, as e.g. the location and the velocity of the mobile devices, are either provided from the mobile devices to the base station”);
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Aziz regarding transmission of signalling information between a base station and a cluster of mobile devices into the method related to machine-learning architectures of Wang. The motivation to do so is to effectively handle mobility of mobile devices with reduced amount of signalling traffic between the base station and the mobile devices (see Aziz, paragraph [0007]).
Regarding claim 22, Wang discloses wherein identifying the one or more parameters associated with the UE (At 915, the base station 120 identifies a neural network formation configuration to use in processing communications; see Wang, paragraph [0121]) comprises:
identifying at least one of an estimated location associated with the UE, a trajectory associated with the UE, a motion behavior associated with the UE, a channel condition associated with the UE, or a combination thereof (the base station determines a neural network formation configuration to use in processing the communications by selecting a combination of neural network formation architecture elements, such as that described at 710 of FIG. 7, by analyzing any combination of information, such as a channel type being processed by a deep neural network (e.g., downlink, uplink, data, control, etc.), transmission medium properties (e.g., power measurements, signal-to-interference-plus-noise ratio (SINR) measurements, channel quality indicator (CQI) measurements), encoding schemes, UE capabilities, BS capabilities, and so forth; see Wang, paragraph [0121]).
Regarding claim 23, Wang discloses the method of claim 15. Wang does not explicitly disclose wherein identifying the one or more parameters associated with the UE comprises:
transmitting, to the UE, a request for the one or more parameters associated with the UE; and
receiving, from the UE, a report indicating the requested one or more parameters, wherein classifying the UE into the cluster of UEs is based at least in part on the received one or more parameters. In the same field of endeavor (e.g., communication system) Aziz discloses a method related to transmission of signalling information between a base station and a cluster of mobile devices that comprises wherein identifying the one or more parameters associated with the UE (A cluster of mobile devices can be setup based on at least one of the above-mentioned parameters. In general, said cluster of mobile devices comprises mobile devices that have at least one specifying parameter lying within a predefined range in common. The combination of different parameter values may increase the cluster reliability; see Aziz, paragraph [0020]) comprises:
transmitting, to the UE, a request for the one or more parameters associated with the UE (In order to perform the above-described clustering in a base station, the necessary information, as e.g. the location and the velocity of the mobile devices, are either provided from the mobile devices to the base station, or determined in the base station, e.g. in case of triangulation. Alternatively, the mobile devices can exchange the necessary information among each other, and perform clustering in a self-organized way; see Aziz, paragraph [0021]); and
receiving, from the UE, a report indicating the requested one or more parameters, wherein classifying the UE into the cluster of UEs is based at least in part on the received one or more parameters (wherein the mobile device comprises at least one processing means which is adapted to receive information indicating that the mobile device belongs to a cluster of mobile devices comprising at least two mobile devices that have at least one specifying parameter lying within a predefined range in common, and interpret signalling information sent to the cluster of mobile devices using a cluster identifier as signalling information related to itself; see Aziz, paragraph [0011]). 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Aziz regarding transmission of signalling information between a base station and a cluster of mobile devices into the method related to machine-learning architectures of Wang. The motivation to do so is to effectively handle mobility of mobile devices with reduced amount of signalling traffic between the base station and the mobile devices (see Aziz, paragraph [0007]).
Regarding claim 24, Wang discloses wherein the requested one or more parameters comprises at least one of a location associated with the UE, a brand associated with the UE, a modem type associated with the UE, an antenna panel number associated with the UE, an antenna configuration associated with the UE, or a combination thereof (Alternately or additionally, the network entity receives information that characterizes a current operating environment, such as UE capabilities, a base station type (e.g., eNB, gNB, or ng-eNB), or a power mode. In some scenarios, the network entity receives feedback related to the mobility of a UE, such as location change information; see Wang, paragraph [0208]. Also see paragraph [0050], “In some implementations, the core network neural network manager 312 analyzes various parameters, such as current signal channel conditions (e.g., as reported by base stations 120, as reported by other wireless access points, as reported by UEs 110 (via base stations or other wireless access points)), capabilities at base stations 120 (e.g., antenna configurations, cell configurations, Multiple-In, Multiple-Out (MIMO), capabilities, radio capabilities, processing capabilities), capabilities of UE 110 (e.g., antenna configurations, MIMO capabilities, radio capabilities, processing capabilities), and so forth”).
Regarding claim 25, Wang discloses wherein transmitting the customized function block comprises:
transmitting the customized function block via at least one of a physical downlink shared channel, a radio resource control signal, a downlink control information, or a combination thereof (At 715, the base station 120 communicates the neural network formation configuration to the UE 110. Alternately or additionally, the core network server 302 communicates the neural network formation configuration to the base station 120, and the base station 120 forwards the neural network formation configuration to the UE 110; see Wang, paragraph [0104]. Also see paragraph [0032], “The base stations 120 communicate with the user equipment 110 using the wireless links 131 and 132, which may be implemented as any suitable type of wireless link. The wireless links 131 and 132 include control and data communication, such as downlink of data and control information communicated from the base stations 120 to the user equipment 110, uplink of other data and control information communicated from the user equipment 110 to the base stations 120, or both”).
Regarding claim 26, Wang discloses wherein the customized function block comprises a function block customized using at least one of a neural network algorithm, an artificial intelligence algorithm, a reinforcement learning algorithm, or a combination thereof (In implementations, a network entity determines a configuration of a deep neural network (DNN) for processing broadcast or multicast communications transmitted over a wireless communication system, where the communications are directed to a targeted group of user equipments (UEs); see Wang, paragraph [0003]).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2021/0158151 A1 (Wang hereinafter), in view of disclosed prior art Aziz et al., EP 2,384,049 A1 (Aziz hereinafter), as applied to the claims above and further in view of Zhang et al., US 2020/0008041 A1 (Zhang hereinafter).
Here is how the references teach the claims.
Regarding claim 21, Wang and Aziz disclose the method of claim 15. Wang and Aziz do not explicitly disclose further comprising:
transmitting, to a second base station, a handover request to handover the UE from the base station to the second base station;
receiving, from the second base station, a handover response based at least in part on the handover request; and
transmitting, to the second base station, the one or more parameters associated with the UE based at least in part on receiving the handover response. In the same field of endeavor (e.g., communication system) Zhang discloses a method related handing over a terminal from first access node to a second access node that comprises further comprising:
transmitting, to a second base station, a handover request to handover the UE from the base station to the second base station (Step S3104: The first AN sends a handover request to the second AN, to request to hand over the UE to a cell corresponding to the second AN; see Zhang, paragraph [0130]);
receiving, from the second base station, a handover response based at least in part on the handover request (Step S3105: The second AN receives the handover request, and feeds back, to the first AN, a response to the handover request, where the response to the handover request is used to acknowledge that the UE is to be handed over to the cell corresponding to the second AN; see Zhang, paragraph [0131]); and
transmitting, to the second base station, the one or more parameters associated with the UE based at least in part on receiving the handover response (Step S3106: The first AN receives the response to the handover request, and sends the second reference value to the UE based on the response; see Zhang, paragraph [0132]. Also see paragraph [0006], “where the second reference value is used as a value of the target parameter used for encryption and/or integrity protection when the second AN and the terminal communicate with each other”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Zhang regarding handing over a terminal from first access node (AN) to a second access node into the method related to machine-learning architectures of Wang and Aziz. The motivation to do so is to provide improved integrity and security performance of the terminal while handing over first AN to the second AN (see Zhang, abstract).

Allowable Subject Matter
Claims 16-20 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 09/19/2022. Claims 1-30 are currently pending.
35 USC 112 (b) rejection is withdrawn from claims 1, 15, 27 and 29 since the amendment filed on 09/19/2022 overcome the rejection.

Response to Arguments
Applicant’s arguments filed in 09/19/2022, regarding claims 1-30 have been fully considered but they are moot in view of the new ground (s) of rejection. As noted in the office action the amendment filed on 09/19/2022 does not overcome the rejections. Hence the application as claimed is not in condition for allowance.
Regarding claim 1, on page 12, last paragraph of the remarks, applicant argues that “Wang, however, does not disclose "receiving, from the base station, a customized function block based at least in part on the transmitting the report, the customized function block comprising one or more functions to be performed by the UE," as recited in amended independent claim 1. The Office Action appears to contend that the configuration of the DNN described by Wang is analogous to the "customized function block" feature of previously presented independent claim 1. But a configuration for a DNN is not the same as, and does not disclose, a "customized function block comprising one or more functions to be performed by the UE," as claimed. Further, nowhere does Wang discuss the UE receiving the DNN”. This argument is not persuasive. As noted in the office action above, Wang discloses a base station transmitting a neural network table which includes a combination of neural network (NN) formation configuration elements that can be used to create a NN formation configuration (i.e., a customized function block) which defines and/or forms a DNN (see Wang paragraphs [0038], [0120] and [0173]).
On page 13, first paragraph of remarks, applicant argues that “AUE forming a DNN based on a received configuration is not the same as a UE "receiving, from the base station ... a customized function block comprising one or more functions to be performed by the UE," as claimed. Thus, Wang cannot be relied upon to disclose all the features of amended independent claim 1”. This argument is not persuasive for the reasons as explained above.
Claims 15, 27 and 29, reciting similar features as claim 1 stands rejected for similar reasoning. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 11/11/2022